DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 11/09/2021 claims, is as follows: Claims 1, 16, and 24 have been amended; Claims 7, 9, and 28-29 have been canceled; Claims 13, 18-20, and 31 have been withdrawn; and claims 1-6, 8, 10-27, and 30-31 are pending.

Claim Objections
Claims 24-27 are objected to because of the following informalities:  
In claim 24:
The phase “the tunnel” in line 7 should be read “the heated tunnel”, which has antecedent basis in claim 1 line 3 which recites “a heated tunnel”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-12, 14-17, 21-27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schjerven (US 20100058936, previously cited)
Regarding claim 1, Schjerven discloses a conveyor oven (oven 20) for cooking food product (pizza 32R) (para. 0018; fig.1), the conveyor oven (oven 20) comprising: 
a heated tunnel (tunnel or cavity 24) having an entrance (inlet 27) and an exit (outlet 29) (para. 0018; fig. 1) (it is noted that the tunnel is heated by heating element); 
a conveyor (conveyor 22) to move the food product (pizza 32R) through the tunnel (tunnel 24) (para. 0018); and
a canopy (cover plate 90) coupled to the oven (oven 20) at one of the entrance and exit of the heated tunnel (para. 0028, lines 1-4), the canopy (cover plate 90) comprising a top (annotated fig. 4) spaced above the conveyor and extending away from the heated tunnel (it is noted the at least one cover plate 90 has a thickness that extends away from the tunnel) and a skirt (height of cover plate 90, annotated fig. 4) extending downwardly toward the conveyor (conveyor 22) from at least one side of the top, wherein the top, the skirt, and the conveyor (conveyor 22) define a partially enclosed space through which food product (pizza 32R) carried by the conveyor passes (fig. 1) between the top and the skirt (it is noted that there are two cover plates 90 on both sides of the tunnel shown in fig. 1, defining a heated tunnel. Therefore, food passes between the top of the first cover plate 90 at one end of the tunnel and the skirt of the second cover plate 90 at the other end of the tunnel).  

    PNG
    media_image1.png
    464
    604
    media_image1.png
    Greyscale

[AltContent: textbox (height)][AltContent: arrow][AltContent: textbox (top)][AltContent: arrow]
    PNG
    media_image2.png
    480
    618
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Schjerven (US 20100058936))]


Regarding claim 2, Schjerven discloses a conveyor oven (oven 20), wherein the canopy (cover plate 90) is removably coupled to the oven (oven body 25) (para. 0030, lines 1-3; fig. 3).

Regarding claim 3, Schjerven discloses a conveyor oven (oven 20), further comprising apertures provided in the canopy and an exterior surface of the oven, wherein the apertures (apertures 95) are configured to receive releasable fasteners (fasteners 91) to removably couple the canopy (cover plate 90) to the oven (oven 20) (para. 0030; fig. 4).

Regarding claim 4, Schjerven discloses a conveyor oven (oven 20), wherein a plurality of vertically-spaced apertures (apertures 95) are provided in the canopy (cover plate 90) for coupling the canopy to the oven at different heights above the conveyor (conveyor 22) (para. 0030; fig. 4 “vary the overall height”).  

Regarding claim 5, Schjerven discloses a conveyor oven (oven 20), wherein the canopy (cover plate 90) and oven (oven 20) are configured such that the canopy can be coupled to the oven at different heights above the conveyor (conveyor 22) (para. 0030; fig. 4 “vary the overall height”).  

Regarding claim 6, Schjerven discloses a conveyor oven (oven 20), wherein the skirt (height of cover plate 90) and canopy (cover plate 90) are configured such that a vertical position of the skirt relative to the conveyor (conveyor 22) can be adjusted without moving the canopy (cover plates 90) (para. 0030; fig. 4) (it is noted that the vertical position of the cover plate 90 is adjusted by an adjustment member 93 that is coupled to at least one cover plate 90 to vary the overall height of the cover plates 90).

Regarding claim 8, Schjerven discloses a conveyor oven (oven 20), wherein the top and skirt of the canopy (cover plate 90) are formed from one piece of material (fig. 4).

Regarding claim 10, Schjerven discloses a conveyor oven (oven 20), wherein the canopy (cover plate 90) is formed from one piece of material (metal) (para. 0029; fig. 4).
  
  Regarding claim 11, Schjerven discloses a conveyor oven (oven 20), wherein the top of the canopy (cover plate 90) is flat (fig. 4).  

Regarding claim 12, Schjerven discloses a conveyor oven (oven 20), wherein the skirt (height of cover plate 90) is a first skirt (metal panel 90a) extending downwardly toward the conveyor (conveyor 22) from a first side of the top and further comprising a second skirt (metal panel 90b) extending downwardly toward the conveyor from a second opposite side of the top (para. 0029; fig. 5a). 
 
Regarding claim 14, Schjerven discloses a conveyor oven (oven 20), further comprising a cover (plate 93) configured to removably couple the canopy (cover plate 90) to the oven (oven 20) (para. 0030; fig. 4).  

Regarding claim 15, Schjerven discloses a conveyor oven (oven 20), wherein the cover (plate 93) is configured such that the canopy (cover plate 90) can be removably coupled to the oven (oven 20) at different heights above the conveyor (conveyor 22) (para. 0030; fig. 4).

Regarding claim 16, Schjerven discloses a conveyor oven (oven 20), further comprising apertures (apertures 95) provided in the cover (plate 93) and the oven (oven 20), wherein the apertures (apertures 95) provided in the cover and the oven are configured to receive releasable fasteners (fasteners 91) to removably couple the canopy to the oven (oven 20) (para. 0030; fig. 4).

Regarding claim 17, Schjerven discloses a conveyor oven (oven 20), wherein a plurality of vertically-spaced apertures (apertures 95) are provided in the cover (plate 93) for coupling the canopy (cover plate 90) to the oven at different heights above the conveyor (conveyor 22) (para. 0030; fig. 4).
Regarding claim 21, Schjerven discloses a conveyor oven (oven 20), the skirt (height of cover plate 90, annotated fig. 4) comprises separate portions (cover plate 90, and adjustment plate 93) coupled together and that are movable relative to one another (para. 0030; fig. 4) (it is noted that the adjustment plate 93 is movable relative to the cover plate 90 resulting in the overall height variation).
  
Regarding claim 22, Schjerven discloses a conveyor oven (oven 20), wherein the separate portions of the skirt (cover plate 90, and adjustment plate 93) can be moved relative to one another to adjust a length of the skirt (height of cover plate 90) (para. 0030; fig. 4).

Regarding claim 23, Schjerven discloses a conveyor oven (oven 20), wherein the separate portions of the skirt (cover plate 90, and adjustment plate 93) can be moved relative para. 0030; fig. 4).  

Regarding claim 24, Schjerven discloses a conveyor oven (oven 20), wherein the canopy (cover plate 90) further includes 
a cover (adjustment member 93) configured to be removably coupled to the conveyor oven adjacent the entrance of the heated tunnel (inlet 27), wherein the cover includes apertures (apertures 95) each configured to receive a releasable fastener (fasteners 91) to removably couple the cover to the oven (para. 0030; fig. 4);
wherein the top (annotated fig. 4 of claim 1) extends from the cover (adjustment member 93), wherein the cover and the top are each configured such that when the cover (adjustment member 93) is coupled to the oven adjacent the entrance of the heated tunnel (tunnel 24), the top extends away from the heated tunnel and is spaced above the conveyor (conveyor 22) (para. 0030; fig. 4); 
wherein the skirt (cover plate 90) is a first skirt (metal panel 90a) extending downwardly toward the conveyor (conveyor 22) from a first side of the top and further including a second skirt (metal panel 90b) extending downwardly toward the conveyor from a second opposite side of the top (para. 0029; fig. 5a), wherein when the canopy is coupled to the oven, the top, the first skirt, the second skirt, and the conveyor (cover plate 90) define a partially enclosed space through which food product carried by the conveyor passes (fig. 1) (it is noted that cover plate 90 is formed by two metal panels 90a and 90b. The cover plate 90 defines partially enclosed space under which pizza passes).  

Regarding claim 25, Schjerven discloses a conveyor oven (oven 20), wherein the canopy (cover plate 90) is formed from one piece of material (metal) (para. 0029).
  
Regarding claim 26, Schjerven discloses a conveyor oven (oven 20), wherein the top is positioned perpendicular to the cover (adjustment member 93) (fig. 4) (it is noted the top is horizontal relative to conveyor and the top adjustment member 93 is vertical relative to conveyor).

Regarding claim 27, Schjerven discloses a conveyor oven (oven 20), wherein the canopy (cover plate 90) is configured such that a vertical position relative to the conveyor (conveyor 22) of the first and second skirts (metal panels 90a and 90b) can be adjusted (it is noted that the skirt comprising the first and second skirts 90a, 90b has its length extended toward the conveyor, therefore the vertical position of the skirt can be adjusted).  

Regarding claim 30, Schjerven discloses a conveyor oven (oven 20), wherein the canopy (cover plate 90) is configured such that it can be coupled to the oven (oven 20) at different heights above the conveyor (conveyor 22) (para. 0030; fig. 4).  

Response to Amendment
With respect to drawing objection: since claim 7 has been canceled, therefore the previous drawing objection is withdrawn. 
With respect to claim objection: since amendment made to claim 24, therefore the previous claim objection is withdrawn. 
With respect to Notification of 112f: since amendment made to claim 1, therefore the previous interpretation under 112f with respect to “a heat delivery system to supply” is withdrawn.  
With respect to rejection112b: since amendment made to claim 16, therefore the previous rejection 112b is withdrawn. 

Response to Arguments
Applicant’s arguments with respect to rejection 102 (a)(1) of Claims 1-8, 10-12, 14-17, 21-27, and 30 filed on 11/09/2021, have been considered but they are respectfully not persuasive because: 
Applicant’s Argument:  with respect to claim 1 on p. 8-9 of the Remarks “Applicant has amended claim 1 to clarify that the partially enclosed space defined by the canopy and conveyor through which food product on the conveyor passes is formed "between the top and the skirt" of the canopy. As explained below, Schjerven fails to teach such a combination of elements Schjerven teaches a conveyor oven 20 having a conveyor 22 which runs through a heated tunnel 24. An upper end cover plate 90 is installed above the conveyor 22 at an opening of the heated tunnel 24. FIGS. 3 and 4 of Schjerven illustrate the upper end cover plate 90, which is designed to "minimize the amount of air escaping through the openings by providing a
mechanism for recirculating air within the oven cavity 24." Schjerven at [0028].
To accomplish this objective, air intake holes 94 are provided on an edge or other portion
of the cover plate 90 adjacent an area ofrelatively high pressure within oven cavity 24.
Schjerven at [0028], [0031]. Air return holes 96 are provided on another edge or portion of the
cover plate adjacent an area ofrelatively low pressure within oven cavity 24 and spaced away
from the air intake holes 94. Schjerven at [0028], [0031]. The air intake and air return holes 94,
96 are in fluid communication via air channels formed within the interior of the cover plate 90.
Schjerven at [0028]. This difference in pressure creates suction through the air channels to draw
air into the air channels through the air intake holes 94 and then out of the cover plate through
the air return holes 96. Schjerven at [0031]. Food entering and exiting Schjerven's heated tunnel 24 does not pass through a space defined between the top and skirt of Schjereven's cover plate 90, as characterized by the Examiner. In Schjerven's oven, food passes underneath cover plate 90 between the cover plate's bottom edge and conveyor 22, not through a space defined between the portions of the Schjerven cover plate 90 that the Examiner characterizes as the top and the skirt. The space between the portions of the Schj erven cover plate 90 that the Examiner characterizes as the top and skirt enclose the air channels that extend between the air intake holes 94 and air return holes 96. In sum, Schjerven fails to disclose a conveyor oven having a canopy comprising a top and skirt "wherein the top, the skirt, and the conveyor define a partially enclosed space through which food product carried by the conveyor passes between the top and the skirt," as recited in amended claim 1. Nothing in Schjerven even remotely suggests such a structure. To achieve the claimed invention, Schjerven's cover plate 90 would have to be entirely redesigned from scratch, based entirely on hindsight using Applicant's disclosure. Scherven' s cover plate would somehow have to be completely reoriented relative to the cooking tunnel 24 requiring the air intake holes, air return holes, and air channels to also be reoriented and reconfigured, if at all possible.”
Examiner’s Response:
The applicant’s arguments are respectfully not found persuasive. Looking at fig. 1, Schjerven discloses two canopy (cover plates 90) disposed at both ends of the heated cover plates 90), and the conveyor 22. Therefore, food passes through between the top of the first cover plate 90 and the skirt of the second cover plate 90. 
[AltContent: textbox (first cover plate)][AltContent: textbox (second cover plate)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    464
    604
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Schjerven (US 20100058936))]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761